Title: From Thomas Jefferson to Albert Gallatin, 6 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     
                        [6 Feb. 1808]
                  
                  Previous information had led me to believe it necessary to remove Abbot also. the inclosed confirms it. whom can we substitute?
                  
                     [Reply by Gallatin:]
                     I do not know a single person in the territory who could be substituted. If both Abbot & Griswold are removed, considerable inconvenience will result in relation to the investigation of land claims which will probably be terminated in two or three months. If suspended, considerable disaffection may be excited amongst the people. For Receiver, we must try to obtain a man of personal integrity as to money matters.
                  
                  
                     A. G.
                  
                  
                     Since writing the above, I recollect John Peter R. Bureau of Gallipolis, a lawyer & now member of the legislature of Ohio. I enclose one of Worthington’s letters which speak of him.
                  
                  
                      A. G.
                  
               